Motion to amend the remittitur granted. Return of the remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Whether the Building Zone Ordinance of the Town of Clarkstown deprived appellant of property without due process of law in derogation of the Fourteenth Amendment of the Constitution. This court held that there was no denial of any constitutional right of appellant. [See 3 N Y 2d 844.]